— Appeal by the defendant from a judgment of the County Court, Nassau County (Ricigliano, J.), rendered July 5, 2012, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty (Reilly, J.), and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty was entered voluntarily, knowingly, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]).
The defendant received the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 146-147 [1981]). Mastro, J.P., Balkin, Sgroi and Hinds-Radix, JJ., concur.